IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                             FOR THE FIFTH CIRCUIT                               Fifth Circuit

                                                                              FILED
                                 _____________________                   December 6, 2007
                                     No. 07-30314
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


MICHAEL ANTHONY HURLEY; JO
ANNA P. HURLEY
                                                                    Plaintiffs-Appellants
v.
UNITED STATES BUREAU OF IMMIGRATION
AND CUSTOMS ENFORCEMENT, OF THE U.S.
DEPARTMENT OF HOMELAND SECURITY;
BUREAU OF CITIZENSHIP AND IMMIGRATION
SERVICES, OF THE U.S. DEPARTMENT OF
HOMELAND SECURITY
                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                U.S. 6:07-CV-608

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Proceeding      pro    se,   Plaintiffs-Appellants        (possibly,       Petitioners-

Appellants) Michael Anthony Hurley and Jo Anna P. Hurley, husband and

wife, appeal the district court’s denial of their Complaint/Motion for

Temporary Restraining Order, Preliminary Injunction, Permanent Injunction


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
and Other Relief filed April 3, 2007. In its Order, the district court offered

that any relief to which the Hurleys might be entitled must be sought from

this court pursuant to 8 U.S.C. § 1252 as amended by the REAL ID Act of

2005.     The Hurleys timely filed a purported notice of appeal entitled

Complaint for Temporary Restraining Order, Preliminary Injunction, and

Permanent Injunction and Petition for Review and Other Relief. Liberally

construing the filings of these pro se parties as a timely notice of appeal, we

decline to construe it as a petition for review, because if were we thus to

construe it, we would have to dismiss it for lack of jurisdiction.       This is

because, as a petition for review, it is untimely filed on its face.

        We are not unmindful of the plight of the Hurleys resulting from a

relatively minor controlled substance violation by Michael decades ago in a

foreign country, which violation and the punishment for it were subsequently

omitted or misreported by Michael in his responses to questions posed by

immigration officials in this country, all of which has led to his removal to his

native England.      Neither are we unsympathetic with the Hurleys or

unmindful of the legitimate concern of congressional officials for the Hurleys’

circumstances. We are, however, bound to follow the clear and unambiguous

dictates of the law applicable to this situation, which begins now as always

with the threshold question of our jurisdiction. Finding we have none, we

have no choice but to dismiss this appeal cum petition for review for lack of

                                         2
jurisdiction as a result of the untimely filing of the Hurleys’ pleadings even

when construed as a notice of appeal.

DISMISSED for lack of jurisdiction.




                                        3